Citation Nr: 1126810	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis, degenerative joint disease, claimed as bilateral knee and leg disorders.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, also claimed as heart murmur, arrhythmias, angina, and myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim for service connection for a heart disorder was previously denied in a January 1984 rating decision.  While the notice of decision letter is not of record, VA Form 07-5572 (Record of Disclosure of Information under Privacy Act) dated in February 1984 shows the Veteran personally requested a copy of all his service treatment records for "appeal preparation."  Thus, the Board finds that the Veteran received notice of the denial and his appellate rights, but ultimately decided to not proceed with an appeal.  Accordingly, the January 1984 rating decision is final.  38 U.S.C.A. §§ 7105(c) (West 2002) (formerly 38 U.S.C. § 4005(c) (1982)); 38 C.F.R. §§ 20.302, 20.1103 (2010) (formerly 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983)).  Despite the determination to reopen the claim reached by the RO in the April 2009 statement of the case, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  After the hearing, the Veteran submitted additional evidence accompanied by a waiver of his right to have this evidence initially considered by the RO.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The credible evidence of record shows the Veteran only sustained a left leg injury in service.  

2.  There is no credible evidence of continuity of symptoms since service relating to the right knee/leg and left knee/leg.

3.  The competent and credible evidence of record shows bilateral knee arthritis/degenerative joint disease manifested many years after the Veteran's discharge from service, and it is not otherwise etiologically related to an incident of his service.


CONCLUSION OF LAW

Bilateral knee arthritis, degenerative joint disease, claimed as bilateral knee and leg disorders, was not incurred in or aggravated by active service, and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In a July 2007 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, service personnel records, VA and private treatment records, and a December 2007 VA examination report.  In regard to the VA examination report, the Board finds that it is adequate because the examiner reviewed the claims file, and supported his medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant treatment records, submitting evidence, and providing testimony at the Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

At the Board hearing, the Veteran described that he injured his knees when he wrapped his legs around chains on the side of his ship while trying to get back onboard.  He claimed that he was transferred to another ship and received treatment for two weeks.  The doctor who treated him indicated that he had a bad sprain of the "knees" and that he was going to have pain the rest of his life.  The Veteran further claimed that since the in-service incident, he had had knee problems, but it was not "heavy pain."  Rather, he self-medicated with aspirin or raised his legs and the pain would go away.  He first sought treatment at the VAMC in 2005.  He denied he was advised by a doctor that his current knee/leg disorder was caused by the in-service incident.  At the hearing, the Veteran also appeared to indicate that his knee problems were part and parcel of problems associated with his ankles and bone spurs in his feet.  He acknowledged that doctors had indicated that his weight was causing his claimed conditions but he maintained that he "never had any problems until recent" and he was heavier in the past.  The Veteran indicated that the only injury he ever sustained to his knees was the in-service incident.  Previously, in his June 2007 application, he reported on the in-service incident and indicated at that time that his "knees [were] now causing [him] much discomfort."  In an October 2008 statement, he claimed that after the incident, he was placed on light duty for a few weeks.  He also indicated that he currently took Aspirin and Tylenol to keep the pain and swelling down and that he had little treatment of the "leg injuries" since he was unable to afford such treatment.  

The Veteran's current recollection of the claimed in-service incident, however, is inconsistent to a significant extent with service records that documented the event and the injuries sustained.  Service treatment records show that on December 13, 1967, it was reported that the Veteran struck his left leg in the upper one-third portion, and he was unable to put weight on the leg.  The examination revealed swelling in the anterior tibial area over the upper one-third portion with moderate hemorrhage.  He had no instability but it was "quite painful" to pressure.  X-rays were negative for fracture.  The examiner noted an impression of bruise and abrasion.  On December 15, 1967, it was noted that the Veteran was walking without difficulty and that the lesion on the anterior leg was healing with minimal pain.  It was noted that the Veteran was ready for return to the parent command.  Personnel records show the entire chain of events (including the temporary transfer from the U.S.S. Charles F. Adams to the U.S.S. Franklin D. Roosevelt) occurred over the course of six days with the Veteran's return to duty on December 19, 1967.  Indeed, he received a nonjudicial punishment on December 26, 1967 for "sleeping on watch" on December 19, 1967 and was ordered to perform extra duties for a period of thirty days.  On separation examination in May 1968, the Veteran's lower extremities were clinically evaluated as normal.  

While the Veteran is competent to report on factual matters of which he has first-hand knowledge (see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)), his recollection of the claimed in-service incident is inconsistent with credible service and personnel records that actually documented the event and were prepared contemporaneous to the event.  As such, the Board finds that his description of the in-service incident unreliable, and therefore, not credible.  Accordingly, the credible evidence of record establishes that the Veteran sustained an in-service bruise and abrasion to his left leg, and no more.  The mere fact of an in-service injury to the left leg is not enough.  There must be chronic disability resulting from the injury.  

The Veteran testified at the hearing that he had had problems with his knees since the claimed in-service incident.  As the Board finds no credible evidence of an in-service injury to the right knee/leg, it follows that there can be no credible evidence of a continuity of symptoms since service relating to a "noted" in-service injury to the right knee/leg.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.") (emphasis added) citing Savage v. Gober, 10 Vet. App. 488, 495-96); see also 38 C.F.R. § 3.303(b) (2010).  

As for the left leg, the Veteran's June 2007 initial claim for benefits suggests symptoms of recent onset notwithstanding testimony later provided at the hearing that his symptoms had been continuous since service.  There are also inconsistencies in the record as to when and what treatment the Veteran reportedly sought for his knees.  At the hearing, the Veteran indicated that he self-medicated throughout the years and first came to the VA for treatment in 2005.  In VA Form 21-4142 dated in September 2008, the Veteran indicated that he received treatment for "all health problems" at the New Port Richey VA OPC in April 2007.  VA treatment records, however, show the enrollment group clinic note indicated the Veteran was a new patient in January 2008.  The "New Patient-Baseline Data Collection" review of systems also included a notation of "Recent impairment LLE, Recent impairment RLE" but the impairment to the lower extremities was not described.  (Emphasis added).  There are no specific complaints or treatment referable to the knees documented in the VA treatment records (2008-2011).  During the hearing, testimony from the Veteran suggested that he considered treatment he received for his ankles and feet evidence in support of his claim.  VA treatment records do show in March 2009 that the Veteran complained of thickened nails that were slightly tender with shoes and ambulation and that he wanted new orthotics.  The assessment was onychomycosis hallux valgus, degenerative joint disease, and calcaneal spurs.  In October 2010, a cardiology attending note indicated "new problems" included trouble walking.  The Veteran complained that he felt like his left ankle was collapsing and he was walking on the side of his foot.  "Prior old injury" was noted.  A January 2011 record noted that the Veteran's past medical history included Achilles tendinitis, calcaneal spur, hallux valgus, and degenerative joint disease/osteoarthritis.  This evidence, involving a different area of the body and various diagnosed disorders, clearly does not constitute evidence of problems associated with the knee or tend to show a continuing disease process of the bruise and abrasion the Veteran sustained to the upper one-third portion of his left leg during service.  Given the initial suggestion of recent onset of symptoms and then subsequent change to an assertion of continuous symptoms since service, the inconsistencies in the record as to when and what treatment was reportedly sought for the claimed disability, and the lack of insight of the nature of the claimed disability, the Board cannot find the Veteran reliable.  Accordingly, the Board finds the Veteran's contention that he has had a continuity of symptoms associated with his left knee/leg since service not credible.  In so finding, service connection on a continuity of symptomatology theory of entitlement cannot be established.  Barr, 21 Vet. App. at 307.

As for whether any current disabilities of the right knee/leg and left knee/leg are otherwise shown to be etiologically related to service, the only competent evidence of record that addresses this issue is the December 2007 VA examination report.  The examiner noted the in-service injury to the Veteran's left leg.  In response to the question of whether the Veteran had pain, he reported "sometimes" and that he was on no medications.  X-rays revealed mild degenerative arthritis in both knees.  The examiner noted that the Veteran weighed 225 pounds at 5'4".  The examiner provided a diagnosis of mild degenerative joint disease/arthritis of both knees and morbid obesity.  The examiner maintained that the Veteran's knee problems, including pain, were not caused by his shipboard accident in 1967, but most likely due to his excessive weight on his knees.  The examiner noted that "[t]he bruises [the Veteran] sustained in the accident off the ship were just that[,] bruises that healed and he carried on normally after he healed.  His significant weight gain ha[d] started the [degenerative joint disease] that bother[ed] him now."   

The Board finds the opinion persuasive as it is supported by clinical data and the rationale that the disabilities are etiologically related to a post-service factor.  
As the Board found no credible evidence of continuity of symptoms associated with the right knee/leg and left knee/leg after service, the examiner's finding that the Veteran "carried on normally after he healed" from the in-service bruises is sustainable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (indicating that a negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such inservice incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The examiner's opinion is also consistent with the other medical evidence of record.  On separation examination in May 1968, the Veteran's lower extremities were clinically evaluated as normal.  He was noted as 5'6" at 134 pounds.  The Veteran underwent a VA examination in December 1983 in connection with an unrelated claim during which time the examiner described the Veteran as "moderately obese" at 173 pounds, 5'2 1/2".  The musculo-skeletal system was evaluated as normal.  The current VA examination has now identified chronic disabilities.  Thus, chronic disabilities are not shown until many years after the Veteran's discharge from service.  

To the extent the Veteran's statements may be construed as nexus evidence (other than evidence relating to a continuity of symptomatology theory of entitlement), he is not competent to link the diagnosed degenerative joint disease/arthritis to the incident of his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The existence of such relationship involves a medically complex question that he does not have the expertise to answer.  Indeed, here, a medical expert has identified the cause of the Veteran's symptoms.  For these reasons, the Board finds that service connection for bilateral knee arthritis, degenerative joint disease, claimed as bilateral knee and leg disorders is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim for service connection and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral knee arthritis, degenerative joint disease, claimed as bilateral knee and leg disorders is denied. 


REMAND

In response to an RO request for treatment records dated in July 1977, in February 2009, the Dekalb Medical Center reported that it was unable to locate records on the Veteran but would recheck its records if additional information was provided such as "treatment types and dates, attending physicians, the specific outpatient department in which the patient was seen, or other names under which the patient might have been admitted."  The facility asked that the request be re-submitted with the necessary information.  The letter does not reflect that the facility provided the Veteran with a copy of its response.  In the April 2009 statement of the case, the RO advised the Veteran that it had received a "negative response" from Dekalb Medical Center.  The RO, however, never informed the Veteran of the opportunity to submit additional clarifying information to obtain the relevant records he identified.  If VA receives information showing that subsequent requests to the custodian or another custodian could result in obtaining the records sought, then "reasonable efforts" will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, the Board finds that the Veteran should be advised of Dekalb Medical Center's exact response and afforded the opportunity to provide the requested additional information.  

The record reflects that in connection with the Veteran's claims for nonservice-connected pension and special monthly pension, the RO ran a computer inquiry in June 2007 as to whether the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  The response was negative.  Additionally, in an August 2008 letter, the Veteran was advised to report if he was in receipt of social security disability benefits or had a claim pending for such benefits.  The Veteran did not report a positive response.  At the hearing, however, the Veteran confirmed that he no longer worked and reported that he was not retired but "got disabled" because of his stroke which he maintained was caused by his heart disorder.  While this case is in remand status, the AMC/RO should take this opportunity to clarify if the Veteran is now in receipt of social security disability benefits or has a claim pending for such benefits.  If so, the disability determination and underlying records should be obtained. 

Lastly, the Board observes that the basis for the RO's previous denial in January 1984 was that heart murmurs, arrhythmias, and conduction abnormalities [anterior myocardial infarction of undetermined age and angina] standing alone represented an incomplete diagnosis and that service treatment records were silent with respect to cardiac involvement and no cardiac condition was diagnosed within the presumptive period.  The Veteran's claim to reopen was received in March 2007.  The Veteran has identified numerous treating health care facilities from which records have been associated with the claims file, including treatment records from VA facilities, all of which continue to show an element of service connection (current disability) that was already substantiated at the time of the prior final denial.  The Veteran should be advised as a follow-up to the May 2011 Board hearing that the evidence necessary to reopen his claim is evidence that indicates that his current heart disability is linked to his military service and that such evidence may include a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the February 2009 response from Dekalb Medical Center and afford him the opportunity to provide the requested information.  If provided, resubmit the records request to Dekalb Medical Center with the additional information and any necessary consent to release form.  Ensure all notification pursuant to 38 C.F.R. § 3.159(e) is completed if unable to obtain the identified records.

Ask the Veteran if he is currently receiving or has a claim pending for social security disability benefits.  If yes, contact the SSA and request copies of all documents pertaining to the Veteran, including any administrative decision and the medical records relied upon concerning his claim.  If such records are not available, obtain written confirmation of that fact and notify the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).

Advise the Veteran specifically of the following:  "As a follow-up to the May 2011 Board hearing, you are advised that the evidence necessary to reopen your claim is evidence that indicates that your current heart disability is linked to your military service.  Such evidence may include a medical opinion."

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the April 2009 statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


